Exhibit 10.1

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT is dated as of December 14, 2017 (this
“Fifth Amendment”), and entered into by and among Vistra Operations Company LLC
(formerly known as TEX Operations Company LLC), a Delaware limited liability
company (the “Borrower”), Vistra Intermediate Company LLC (formerly known as TEX
Intermediate Company LLC), a Delaware limited liability company (“Holdings”),
the other Credit Parties (as defined in the Credit Agreement referred to below)
party hereto, the Lenders party hereto and Deutsche Bank AG New York Branch, as
Administrative Agent.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 3, 2016 (as amended, restated, supplemented and/or otherwise modified
from time to time prior to the Fifth Amendment Effective Date referred to below,
the “Credit Agreement”), among Holdings, the Borrower, the Lenders and Letter of
Credit Issuers party thereto, the Administrative Agent, the Collateral Agent and
the other parties named therein (capitalized terms used but not defined herein
having the meaning provided in the Credit Agreement); and

WHEREAS, pursuant to Sections 13.1 and 13.7 of the Credit Agreement, the
Borrower and certain of the Lenders party hereto constituting no less than
(i) all of the Lenders directly and adversely affected by the terms of this
Fifth Amendment and the transactions contemplated hereby, (ii) the Required
Lenders (determined immediately prior to giving effect to this Fifth Amendment),
(iii) each Term Letter of Credit Issuer, (iv) each Revolving Credit Lender,
(v) each Revolving Letter of Credit Issuer and (vi) the Administrative Agent
agree to a decrease of the interest rate margins and interest rate floors
applicable to the Initial Term Loans, the Initial Term C Loans and the Initial
Revolving Credit Loans, as applicable, under the Credit Agreement and certain
other amendments as set forth herein, in each case subject to the terms and
conditions hereof;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

A.    Amendments to Credit Agreement. On the Fifth Amendment Effective Date, the
Credit Agreement is hereby amended as follows:

(i)    The definition of “Applicable ABR Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Applicable ABR Margin” shall mean at any date: (a) in the case of each ABR Loan
that is an Initial Term Loan, (i) at any date prior to the Second Amendment
Effective Date, 3.00% per annum, (ii) at any date on and after the Second
Amendment Effective Date but prior to the Fifth Amendment Effective Date, 1.75%
per annum, and (iii) at any date on and after the Fifth Amendment Effective
Date, 1.50% per annum, (b) in the case of each ABR Loan that is an Initial Term
C Loan, (i) at any date prior to the Second Amendment Effective Date, 3.00% per
annum, (ii) at any date on and after the Second Amendment Effective Date but
prior to the Fifth Amendment Effective Date, 1.75% per annum, and (iii) at any
date on and after the Fifth Amendment Effective Date, 1.50% per annum, (c) in
the case of each ABR Loan that is a 2016 Incremental Term Loan, (i) at any date
prior to the Fourth Amendment Effective Date, 2.25% per annum, and (ii) at any
date on and after the Fourth Amendment Effective Date, 1.75% per annum, and
(d) in the case of each ABR Loan that is a Revolving Credit Loan, (i) at any
date prior to the Second Amendment Effective Date, 2.25% per annum, (ii) at any
date on and after the Second Amendment Effective Date but prior to the Fifth
Amendment Effective Date, 1.75% per annum, and (iii) at any date on and after
the Fifth Amendment Effective Date, 1.50% per annum.

 



--------------------------------------------------------------------------------

(ii)    The definition of “Applicable LIBOR Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Applicable LIBOR Margin” shall mean at any date: (a) in the case of each LIBOR
Loan that is an Initial Term Loan, (i) at any date prior to the Second Amendment
Effective Date, 4.00% per annum, (ii) at any date on and after the Second
Amendment Effective Date but prior to the Fifth Amendment Effective Date, 2.75%
per annum, and (iii) at any date on and after the Fifth Amendment Effective
Date, 2.50% per annum, (b) in the case of each LIBOR Loan that is an Initial
Term C Loan, (i) at any date prior to the Second Amendment Effective Date, 4.00%
per annum, (ii) at any date on and after the Second Amendment Effective Date but
prior to the Fifth Amendment Effective Date, 2.75% per annum, and (iii) at any
date on and after the Fifth Amendment Effective Date, 2.50% per annum, (c) in
the case of each LIBOR Loan that is a 2016 Incremental Term Loan, (i) at any
date prior to the Fourth Amendment Effective Date, 3.25% per annum, and (ii) at
any date on and after the Fourth Amendment Effective Date, 2.75% per annum, and
(d) in the case of each LIBOR Loan that is a Revolving Credit Loan, (i) at any
date prior to the Second Amendment Effective Date, 3.25% per annum, (ii) at any
date on and after the Second Amendment Effective Date but prior to the Fifth
Amendment Effective Date, 2.75% per annum, and (iii) at any date on and after
the Fifth Amendment Effective Date, 2.50% per annum.

(iii)    The definition of “Joint Lead Arrangers” appearing in Section 1.1 of
the Credit Agreement is hereby amended by deleting said definition in its
entirety and inserting the following new definition in lieu thereof:

“Joint Lead Arrangers” shall mean (a) Deutsche Bank Securities Inc., Barclays
Bank PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, RBC
Capital Markets, LLC, UBS Securities LLC and Natixis, New York Branch, as joint
lead arrangers and joint bookrunners for the Lenders under this Agreement and
the other Credit Documents with respect to the Initial Credit Facilities made
available on the Closing Date, (b) Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA, RBC Capital Markets, LLC, UBS Securities LLC and Natixis, New
York Branch, as joint lead arrangers and joint bookrunners for the Lenders under
the 2016 Incremental Amendment and with respect to the 2016 Incremental Term
Loans contemplated thereby, and (c) Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA, RBC Capital Markets, LLC, UBS Securities LLC and Natixis, New
York Branch, as joint lead arrangers and joint bookrunners for the Lenders with
respect to the Second Amendment, the Fourth Amendment and the Fifth Amendment,
and, in each case, the transactions contemplated thereby.

(iv)    The definitions of “Level I Status” and “Level II Status” appearing in
Section 1.1 of the Credit Agreement are hereby amended by deleting said
definitions in their entirety and inserting the following new definitions in
lieu thereof:

“Level I Status” shall mean, on any date of determination, the circumstance that
the Consolidated First Lien Net Leverage Ratio is greater than 2.25 to 1.00 as
of such date.

 

2



--------------------------------------------------------------------------------

“Level II Status” shall mean, on any date of determination, the circumstance
that Level I Status does not exist and the Consolidated First Lien Net Leverage
Ratio is less than or equal to 2.25 to 1.00 as of such date.

(v)    The definition of “Revolving Letter of Credit Commitment” appearing in
Section 1.1 of the Credit Agreement is hereby amended by deleting said
definition in its entirety and inserting the following new definition in lieu
thereof:

“Revolving Letter of Credit Commitment” shall mean $715,000,000, as the same may
be reduced from time to time pursuant to Section 4.2(c).

(vi)    The definition of “Term Letter of Credit Commitment” appearing in
Section 1.1 of the Credit Agreement is hereby amended by deleting said
definition in its entirety and inserting the following new definition in lieu
thereof:

“Term Letter of Credit Commitment” shall mean $500,000,000, as the same may be
reduced from time to time pursuant to Section 2.5(a) or Section 5.2(d).

(vii)    Section 1.1 of the Credit Agreement is hereby further amended by adding
the following definitions in appropriate alphabetical order:

“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of December 14, 2017, among Holdings, the Borrower, the Administrative
Agent and the Lenders, Letter of Credit Issuers and other Credit Parties party
thereto.

“Fifth Amendment Effective Date” shall have the meaning provided in the Fifth
Amendment.

(viii)    Section 4.1(b) of the Credit Agreement is hereby amended by deleting
said Section in its entirety and inserting the following text in lieu thereof:

“(b)    In the event that, after the Fifth Amendment Effective Date and prior to
the six month anniversary of the Fifth Amendment Effective Date, the Borrower
(x) makes any prepayment or repayment of Initial Term Loans or Initial Term C
Loans in connection with any Repricing Transaction or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction, the Borrower shall pay
to the Administrative Agent, for the ratable account of each of the applicable
Lenders holding Initial Term Loans or Initial Term C Loans, as applicable, (I) a
prepayment premium of 1.00% of the principal amount of the Initial Term Loans
and Initial Term C Loans being prepaid in connection with such Repricing
Transaction and (II) in the case of clause (y), an amount equal to 1.00% of the
aggregate amount of the applicable Initial Term Loans and Initial Term C Loans
of non-consenting Lenders outstanding immediately prior to such amendment that
are subject to an effective pricing reduction pursuant to such amendment.”

(ix)    The sections of Schedule 1.1(a) to the Credit Agreement entitled
“Specified Revolving Letter of Credit Commitments” and “Specified Term Letter of
Credit Commitments” are hereby amended and restated in their entirety as
follows:

 

3



--------------------------------------------------------------------------------

Specified Revolving Letter of Credit Commitments

 

Revolving Letter of Credit Issuer  

Specified Revolving Letter of Credit

Commitment

Citibank, N.A.   13.986013986% Credit Suisse AG, Cayman Islands Branch  
13.986013986% Royal Bank of Canada   13.986013986% Goldman Sachs Bank USA  
13.986013986% UBS AG, Stamford Branch   13.986013986% Natixis, New York Branch  
30.069930070% TOTAL   100%

Specified Term Letter of Credit Commitments

 

Term Letter of Credit Issuer   Specified Term Letter of Credit Commitment
Natixis, New York Branch   37% Deutsche Bank AG New York Branch   33% Barclays
Bank PLC   30% TOTAL   100%

B.    Conditions Precedent. This Fifth Amendment shall become effective as of
the first date (the “Fifth Amendment Effective Date”) when each of the
conditions set forth in this Section B shall have been satisfied:

1.    The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (a) (i) the Borrower,
(ii) each of the other Credit Parties, (iii) the Administrative Agent, (iv) each
Revolving Credit Lender, (v) each Lender holding Initial Term Loans and Initial
Term C Loans (other than a Fifth Amendment Non-Consenting Lender (as defined
below)) and (vi) any Person that acquires any Initial Term Loans and/or Initial
Term C Loans from any Fifth Amendment Non-Consenting Lender as contemplated by
Section B(5) below (that together with each Person described in clauses (iv) and
(v) constitute all of the Lenders directly and adversely affected by the terms
of this Fifth Amendment and the transactions contemplated hereby), (b) the
Required Lenders (determined immediately prior to giving effect to this Fifth
Amendment), (c) each Term Letter of Credit Issuer and (d) each Revolving Letter
of Credit Issuer.

2.    The Borrower shall have (a) paid all fees and other amounts earned, due
and payable to the Agents pursuant to that certain Engagement Letter, dated as
of December 4, 2017 (the “Engagement Letter”), among the Borrower, Deutsche Bank
Securities Inc., Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs
Bank USA, Royal Bank of Canada, UBS Securities LLC and Natixis Securities
Americas LLC, (b) reimbursed or paid all reasonable and documented out-of-pocket
expenses in connection with this Fifth Amendment and any other out-of-pocket
expenses of the Administrative Agent, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent as required to be paid or
reimbursed pursuant to the Engagement Letter and the Credit Agreement, (c) made
a voluntary prepayment of Initial Term C Loans in an aggregate principal amount
equal to $150,000,000 (together with all accrued and unpaid interest thereon)
and (d) permanently reduced the Term Letter of Credit Commitment by an aggregate
amount equal to $150,000,000, such that the Term Letter of Credit Commitment on
the Fifth Amendment Effective Date, after giving effect to this Fifth Amendment,
is $500,000,000.

 

4



--------------------------------------------------------------------------------

3.    The Administrative Agent shall have received (x) a certificate of good
standing (or subsistence) with respect to each Credit Party from the Secretary
of State (or similar official) of the State of such Credit Party’s organization,
(y) a closing certificate executed by an Authorized Officer of the Borrower,
dated the Fifth Amendment Effective Date, certifying as to the accuracy (with
respect to clauses (i), (ii) and (iii) of Section C(4), in all material
respects) of the matters set forth in Section C(4) of this Fifth Amendment and
(z) a certificate executed by an Authorized Officer of the Borrower, dated the
Fifth Amendment Effective Date, certifying as to the incumbency and specimen
signature of each officer of a Credit Party executing this Fifth Amendment or
any other document delivered in connection herewith on behalf of any Credit
Party and attaching (A) a true and complete copy of the certificate of
incorporation (or other applicable charter document) of each Credit Party,
including all amendments thereto, as in effect on the Fifth Amendment Effective
Date, certified as of a recent date by the Secretary of State (or analogous
official) of the jurisdiction of its organization, that has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (x) above, (B) a true and complete copy
of, or certifying that there have been no changes to, the by-laws (or other
applicable operating agreements) of each Credit Party as in effect on the Fifth
Amendment Effective Date and (C) a true and complete copy of resolutions duly
adopted or written consents duly executed by the board of directors (or
equivalent governing body or any committee thereof) of each Credit Party
authorizing the execution, delivery and performance of this Fifth Amendment and
the performance of the Credit Agreement (as amended by this Fifth Amendment) and
the other Credit Documents and certifying that such resolutions or written
consents have not been modified, rescinded or amended and are in full force and
effect.

4.    No Default or Event of Default shall have occurred and be continuing (both
immediately before and immediately after giving effect to this Fifth Amendment
and the transactions contemplated hereby).

5.    (x) The Initial Term Loans and Initial Term C Loans held by each Term Loan
Lender that has not executed and delivered a counterpart of this Fifth Amendment
to the Administrative Agent on or prior to 5:00 P.M. (New York City time) on
December 7, 2017, and constitutes a Non-Consenting Lender as contemplated by
Section 13.7(b) of the Credit Agreement (each, a “Fifth Amendment Non-Consenting
Lender”) shall have been assigned to an assignee Lender in accordance with
Sections 13.6(b) and 13.7 of the Credit Agreement, (y) any fees, costs and any
other expenses in connection with such assignment arising under Sections 2.11
and 13.6 of the Credit Agreement shall have been paid in full or, in the case of
transfer fees payable in connection with an assignment, waived by the
Administrative Agent (it being understood that the Administrative Agent has
waived the right to receive any processing and recordation fee as provided in
Section 13.6(b)(ii) of the Credit Agreement in connection with this Fifth
Amendment and the transactions contemplated hereby), and (z) all accrued and
unpaid interest on all Initial Term Loans and Initial Term C Loans of each Fifth
Amendment Non-Consenting Lender shall have been paid in full by the assignee
Lender to such Fifth Amendment Non-Consenting Lender in accordance with
Section 13.7(b) of the Credit Agreement.

C. Other Terms.

1.    Terms Related to Replacement. The parties hereto agree that (i) the
Interest Periods applicable to the outstanding Revolving Credit Loans, Initial
Term Loans and Initial Term C Loans as of the Fifth Amendment Effective Date
shall not be affected by this Fifth Amendment and (ii) the Borrower is
exercising its rights under Section 13.7 of the Credit Agreement in connection
with this Fifth Amendment to require any Fifth Amendment Non-Consenting Lender
to assign all of its interests, rights and obligations under the Credit
Documents to one or more assignees identified by the Borrower or the
Administrative Agent, and the Administrative Agent shall coordinate the transfer
of all such Initial Term Loans and Initial Term C Loans of each such Fifth
Amendment Non-Consenting Lender to the identified assignees, which transfers
shall be effected in accordance with Section

 

5



--------------------------------------------------------------------------------

13.6(b) of the Credit Agreement and shall be effective as of the Fifth Amendment
Effective Date, and each assignee acquiring Initial Term Loans and/or Initial
Term C Loans in connection with such transfers shall have provided a signature
page to this Fifth Amendment consenting hereto with respect to such acquired
Initial Term Loans and/or Initial Term C Loans, as applicable.

2.    Waiver. By execution of this Fifth Amendment, each of the undersigned
Lenders hereby waives the right to claim any compensation pursuant to
Section 2.11 (to the extent any such right exists) as a result of prepayments of
the Initial Term C Loans on the Fifth Amendment Effective Date.

3.    Certain Letters of Credit. Each Term Letter of Credit that is outstanding
on the Fifth Amendment Effective Date and listed on Schedule I to this Fifth
Amendment shall, effective as of the Fifth Amendment Effective Date and without
any further action by the Borrower, be continued (and deemed issued) as a
Revolving Letter of Credit under the Credit Agreement and from and after the
Fifth Amendment Effective Date shall be deemed a Revolving Letter of Credit for
all purposes of the Credit Agreement and the other Credit Documents and shall be
subject to and governed by the terms and conditions thereof.

4.    Credit Party Certifications. By execution of this Fifth Amendment, each of
the undersigned hereby certifies, on behalf of the applicable Credit Party and
not in his/her individual capacity, that as of the Fifth Amendment Effective
Date:

(i)    each Credit Party has the corporate or other organizational power and
authority to execute and deliver this Fifth Amendment and carry out the terms
and provisions of this Fifth Amendment and the Credit Agreement (as modified
hereby) and has taken all necessary corporate or other organizational action to
authorize the execution and delivery of this Fifth Amendment and performance of
this Fifth Amendment and the Credit Agreement (as modified hereby);

(ii)    each Credit Party has duly executed and delivered this Fifth Amendment
and each of this Fifth Amendment and the Credit Agreement (as modified hereby)
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law) (provided that,
with respect to the creation and perfection of security interests with respect
to Indebtedness, Stock and Stock Equivalents of Foreign Subsidiaries, only to
the extent the creation and perfection of such obligation is governed by the
Uniform Commercial Code);

(iii)    none of the execution and delivery by any Credit Party of this Fifth
Amendment, the performance by any Credit Party of this Fifth Amendment and the
Credit Agreement (as modified hereby) or the compliance with the terms and
provisions hereof or thereof or the consummation of the transactions
contemplated hereby will (a) contravene any applicable provision of any material
Applicable Law (including material Environmental Laws) other than any
contravention which would not reasonably be expected to result in a Material
Adverse Effect, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien upon any of the property or assets of
Holdings, the Borrower or any Restricted Subsidiary (other than Liens created
under the Credit Documents, Permitted Liens or Liens subject to an intercreditor
agreement permitted hereby or the Collateral Trust Agreement) pursuant to the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust or other material debt agreement or instrument to which Holdings, the
Borrower or any Restricted Subsidiary is a party or by which it or any of its
property or assets is bound other than any such breach, default or Lien that
would not reasonably be expected to result in a Material Adverse Effect, or
(c) violate any provision of the Organizational Documents of any Credit Party;

 

6



--------------------------------------------------------------------------------

(iv)    the representations and warranties contained in the Credit Agreement (as
modified hereby) and the other Credit Documents are true and correct in all
material respects on and as of the Fifth Amendment Effective Date (both before
and after giving effect thereto) to the same extent as though made on and as of
the Fifth Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; and

(v)    no Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated hereby.

5.    Amendment, Modification and Waiver. This Fifth Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto and in accordance
with the provisions of Section 13.1 of the Credit Agreement.

6.    Entire Agreement. This Fifth Amendment, the Credit Agreement (as modified
hereby) and the other Credit Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.

7.    GOVERNING LAW. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

8.    Severability. Any term or provision of this Fifth Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Fifth Amendment or affecting the validity or enforceability of any of the terms
or provisions of this Fifth Amendment in any other jurisdiction. If any
provision of this Fifth Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

9.    Counterparts. This Fifth Amendment may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement. Delivery of a counterpart to this Fifth Amendment by
electronic means shall be as effective as delivery of an original counterpart
hereof.

10.    Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally:

 

  (i) submits for itself and its property in any legal action or proceeding
relating to this Fifth Amendment and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

  (ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

7



--------------------------------------------------------------------------------

  (iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at such
address of which the Administrative Agent shall have been notified pursuant to
Section 13.2 of the Credit Agreement;

 

  (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

 

  (v) subject to the last paragraph of Section 13.5 of the Credit Agreement,
waives, to the maximum extent not prohibited by Applicable Law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section C(10) any special, exemplary, punitive or consequential damages; and

 

  (vi) agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS FIFTH AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN.

12.    Reaffirmation. By executing and delivering a counterpart hereof, (i) each
Credit Party hereby agrees that, as of the Fifth Amendment Effective Date and
after giving effect to this Fifth Amendment, all Obligations of the Borrower
shall be guaranteed pursuant to the Guarantee in accordance with the terms and
provisions thereof and shall be secured pursuant to the Security Documents in
accordance with the terms and provisions thereof; (ii) each Credit Party hereby
(A) agrees that, notwithstanding the effectiveness of this Fifth Amendment, as
of the Fifth Amendment Effective Date and after giving effect to this Fifth
Amendment, the Security Documents continue to be in full force and effect,
(B) agrees as of the Fifth Amendment Effective Date that all of the Liens and
security interests created and arising under each Security Document remain in
full force and effect on a continuous basis, and the perfected status and
priority of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, as
collateral security for its Obligations under the Credit Documents (as modified
hereby) to which it is a party, in each case, to the extent provided in, and
subject to the limitations and qualifications set forth in, such Credit
Documents (as amended by this Fifth Amendment) and (C) as of the Fifth Amendment
Effective Date affirms and confirms all of its obligations and liabilities under
the Credit Agreement (as modified hereby) and each other Credit Document
(including this Fifth Amendment), in each case after giving effect to this Fifth
Amendment, including its guarantee of the Obligations and the pledge of and/or
grant of a security interest in its assets as Collateral pursuant to the
Security Documents to secure such Obligations, all as provided in the Security
Documents, and acknowledges and agrees that as of the Fifth Amendment Effective
Date such obligations, liabilities, guarantee, pledge and grant continue in full
force and effect in respect of, and to secure, such Obligations under the Credit
Agreement (as modified hereby) and the other Credit Documents, in each case
after giving effect to this Fifth Amendment; and (iii) each Guarantor agrees
that nothing in the Credit Agreement, this Fifth Amendment or any other Credit
Document shall be deemed to require the consent of such Guarantor to any future
amendment to the Credit Agreement.

13.    Assignments. The Borrower and the Administrative Agent hereby consent to
each assignment of Initial Term Loans or Initial Term C Loans made by any Fifth
Amendment Non-Consenting Lender or Joint Lead Arranger (or Affiliate thereof) to
any assignee in connection with the replacement of any Fifth Amendment
Non-Consenting Lender (to the extent the applicable assignee has been identified
on a list approved by the Borrower on or prior to the date of allocation of the
Initial Term Loans or Initial Term C Loans to such assignee).

 

8



--------------------------------------------------------------------------------

14.    Miscellaneous. This Fifth Amendment shall constitute a Credit Document
for all purposes of the Credit Agreement (as modified hereby) and the other
Credit Documents. The provisions of this Fifth Amendment are deemed incorporated
as of the Fifth Amendment Effective Date into the Credit Agreement as if fully
set forth therein. Except as specifically amended by this Amendment, (i) the
Credit Agreement and the other Credit Documents shall remain in full force and
effect and (ii) the execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Credit Documents.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Fifth Amendment as of the date first set
forth above.

 

VISTRA OPERATIONS COMPANY LLC, as Borrower By:   /s/ Kristopher E. Moldovan  
Name: Kristopher E. Moldovan   Title: Senior Vice President and Treasurer VISTRA
INTERMEDIATE COMPANY LLC, as Holdings By:   /s/ Kristopher E. Moldovan   Name:
Kristopher E. Moldovan   Title: Senior Vice President and Treasurer

 

10



--------------------------------------------------------------------------------

BIG BROWN POWER COMPANY LLC BRIGHTEN ENERGY LLC COMANCHE PEAK POWER COMPANY LLC
DALLAS POWER & LIGHT COMPANY, INC. FORNEY PIPELINE, LLC GENERATION SVC COMPANY
LA FRONTERA HOLDINGS, LLC LONE STAR ENERGY COMPANY, INC. LONE STAR PIPELINE
COMPANY, INC. LUMINANT ENERGY COMPANY LLC LUMINANT ENERGY TRADING CALIFORNIA
COMPANY LUMINANT ET SERVICES COMPANY LLC LUMINANT GENERATION COMPANY LLC
LUMINANT MINING COMPANY LLC NCA RESOURCES DEVELOPMENT COMPANY LLC OAK GROVE
MANAGEMENT COMPANY LLC SANDOW POWER COMPANY LLC SOUTHWESTERN ELECTRIC SERVICE
COMPANY, INC. TEXAS ELECTRIC SERVICE COMPANY, INC. TEXAS ENERGY INDUSTRIES
COMPANY, INC. TEXAS POWER & LIGHT COMPANY, INC. TEXAS UTILITIES COMPANY, INC.
TEXAS UTILITIES ELECTRIC COMPANY, INC. TXU ELECTRIC COMPANY, INC. TXU ENERGY
RETAIL COMPANY LLC TXU RETAIL SERVICES COMPANY UPTON COUNTY SOLAR 2, LLC VALUE
BASED BRANDS LLC VISTRA ASSET COMPANY LLC VISTRA CORPORATE SERVICES COMPANY
VISTRA EP PROPERTIES COMPANY VISTRA FINANCE CORP. VISTRA PREFERRED INC., as
Subsidiary Guarantors By:   /s/ Kristopher E. Moldovan   Name: Kristopher E.
Moldovan   Title: Senior Vice President and Treasurer

 

11



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:   /s/ Marcus
Tarkington   Name: Marcus Tarkington   Title: Director By:   /s/ Dusan Lasarov  
Name: Dusan Lasarov   Title: Director

 

12